UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NSJ-US. Co., Ltd. (Name of small business issuer in our charter) Nevada To Be Applied For (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) IRS I.D. Kitahama Bldg., 2F, 1-7-19, Imabashi, Chuo-ku, Osaka, Japan N/A (Address of principal executive offices) (Zip Code) CORPORATE ADMINISTRATIVE SERVICES INC. 1 SPARKS, NV 89434 (775) 358-1412 (Name, address and telephone number of agent for service) Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered [1] Proposed maximum offering price per unit Proposed maximum aggregate offering price Amount of registration fee [2] Common Stock offered by the Selling Stockholders [3] $ $ $ (1) Estimated in accordance with Rule 457(a) of the Securities Act of 1933. (2) Calculated under Section 6(b) of the Securities Act of 1933. (3) Represents shares of the registrant’s common stock being registered for resale that have been issued to the selling shareholders named in this registration statement. We hereby amend this registration statement on such date or dates as may be necessary to delay our effective date until we will file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to Section 8(a) may determine. PROSPECTUS SUBJECT TO COMPLETION DATED October 11, 2011 NSJ-US. Co., Ltd. 　8,028,775 Shares of Common Stock Selling shareholders are offering up to 8,028,775 shares of common stock.The selling shareholders will offer their shares at $0.10 per share until our shares are quoted on the OTC Bulletin Board and, assuming we secure this qualification, thereafter at prevailing market prices or privately negotiated prices.We will not receive proceeds from the sale of shares from the selling shareholders. There are no underwriting commissions involved in this offering.We have agreed to pay all the costs of this offering. Selling shareholders will pay no offering expenses. Prior to this offering, there has been no market for our securities. Our common stock is not now listed on any national securities exchange or the NASDAQ stock market, and is not eligible to trade on the OTC Bulletin Board.There is no guarantee that our securities will ever trade on the OTC Bulletin Board or on any listed exchange. This offering is highly speculative and these securities involve a high degree of risk and should be considered only by persons who can afford the loss of their entire investment.See “Risk Factors” beginning on page 3. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is October 11, 2011. TABLE OF CONTENTS Summary Information and Risk Factors 1 Risk Factors 3 Use of Proceeds 8 Determination of Offering Price 8 Dilution 8 Selling Shareholders 8 Plan of Distribution 11 Legal Proceedings 13 Directors, Executive Officers, Promoters, and Control Persons 13 Security Ownership of Certain Beneficial Owners and Management 13 Description of Securities 14 Interest of Named Experts 15 Disclosure of Commission Position on Indemnification for Securities Liabilities 15 Description of Business 15 Description of Property 21 Certain Relationships and Related Transactions 22 Market for Common Equity and Related Stockholder Matters 22 Executive Compensation 24 Changes In And Disagreements With Accountants On Accounting And Financial Disclosure 24 Financial Statements 25 SUMMARY INFORMATION AND RISK FACTORS You should carefully read all information in the prospectus, including the financial statements and their explanatory notes, under the Financial Statements prior to making an investment decision. Organization NSJ-US. Co., Ltd., or the “Company,” is a Nevada corporation formed on March 21, 2011. Our principal executive office is located at Kitahama Bldg., 2F, 1-7-19, Imabashi, Chuo-ku, Osaka, Japan.Tel: +81-6-4391-0370.We have no separate U.S. office and utilize as a U.S. address that of our registered agent which is 1955 Baring Blvd., Sparks, NV 89434. Business Our business will be the sale of security systems and related software, including a personal emergency security system known as Robot Locator, in all areas of the world except Japan.We have not yet sold any of these products. These security systems and related software products are manufactured in Japan by NSJ. Co., Ltd. (“NSJ-Japan” or “Supplier”).It was established in 2006 specializing in the development and marketing in Japan of security systems and related software including the Robot Locator,, and is located in Kitahama Bldg., 2F, 1-7-19, Imabashi, Chuo-ku, Osaka, Japan. On March 21, 2011, we signed a ten year distribution agreement with NSJ-Japan.NSJ-Japan is a Japanese security systems and related software products development and manufacturing company owned 50.84% by Mr. Joko Toshikazu, our chairman.NSJ-Japan is currently the primary supplier of the products we sell.Under the distribution agreement, we are not prohibited from distributing products manufactured or supplied by entities other than the Supplier.We issued 24,755,000 shares of common stock to NSJ-Japan as consideration for granting us the rights under the Distribution Agreement.On September 27, 2011, we amended our Distribution agreement adding an additional five years to the term in exchange for the issuance of 14,000,000 shares of our common stock. The prices to be paid by for Products purchased pursuant to the Distribution Agreement shall be the same price as Supplier charges other non-affiliated third party distributors or other sales made on a wholesale basis as modified from time to time in Supplier’s discretion but only if the same modification is made for other non-affiliated third party distributors or wholesale purchasers.Supplier has further agreed that it will not require us to purchase a quantity of products in excess of that which we can reasonably afford or reasonably expect to sell in within two to three months of our purchase of the Products. As of the date of this registration statement, we have generated no revenues. The Offering As of the date of this prospectus, we had 38,948,775 shares of common stock outstanding. Selling shareholders are offering up to 8,028,775 shares of common stock.The selling shareholders will offer their shares at $0.10 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices.We will pay all expenses of registering the securities, estimated at approximately $60,000.We will not receive any proceeds of the sale of these securities. 1 To be quoted on the OTC Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock.The current absence of a public market for our common stock may make it more difficult for you to sell shares of our common stock that you own. Financial Summary Because this is only a financial summary, it does not contain all the financial information that may be important to you. Therefore, you should carefully read all the information in this prospectus, including the financial statements and their explanatory notes before making an investment decision.The following table summarizes our financial position as of July 31, 2011, and the results of our operations for the period from March 21, 2011 (date of inception) to July 31, 2011, which were derived from our audited financial statements. Balance Sheet July 31, 2011 Prepaid expenses $ Total assets Due to related party Total liabilities Total stockholders' equity(deficit) $ ) Statement of Operations For the Period From Cumulative From March 21, 2011 March 21, 2011 (Date of Inception) (Date of Inception) To July 31, 2011 To July 31, 2011 Net revenue $
